Citation Nr: 9903311	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-31 117	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for residuals of 
pneumonia.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than PTSD).

REPRESENTATION

Appellant represented by:	Sheryl A. Rucker, attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 VA RO decision which denied an 
application to reopen claims for service connection for a 
psychiatric disorder (other than PTSD), residuals of 
pneumonia, and a back disorder; and from a June 1996 RO 
decision which denied service connection for PTSD.  

The Board notes that service connection for a psychiatric 
disorder (other than PTSD) was initially denied in an August 
1947 RO decision which became final after the veteran was 
notified and did not appeal.  A March 1978 RO decision again 
denied service connection for a psychiatric disorder (other 
than PTSD) and also denied service connection for residuals 
of pneumonia and a back disorder; however, that decision did 
not become final, as the veteran filed a timely notice of 
disagreement in May 1978 and the RO then failed to issue a 
statement of the case.

In view of the procedural history, the Board construes the 
current issues on appeal to be whether new and material 
evidence has been submitted (since the August 1947 RO 
decision) to reopen a claim for service connection for a 
psychiatric disorder (other than PTSD); and entitlement to 
service connection for residuals of pneumonia, a back 
disorder, and PTSD.

This case was before the Board in September 1997 when it was 
remanded for clarification of the veteran's representative.  
The veteran thereafter appointed a representative, and 
several times the representative requested the RO to grant 
extensions of time to obtain and submit additional evidence.  
The RO granted the extensions, which have expired, and no 
additional evidence has been submitted by the representative.  
Thus, the Board has based its decision on the current record.



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for residuals of 
pneumonia, a back disability, and PTSD.

2.  Evidence received since an unappealed August 1947 RO 
decision, which denied service connection for a psychiatric 
disorder (other than PTSD), is cumulative or redundant, or, 
by itself or in connection with evidence previously 
assembled, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for residuals of pneumonia, a back 
disability, and PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than PTSD), and the 1947 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1944 
to June 1946.  

The service medical records show the veteran was seen for a 
chest cold with questionable pneumonitis in July 1944.  In 
September 1944, he was prescribed phenobarbital for 
complaints of nervousness.  In October 1944, it was reported 
he had a cough and an upper respiratory infection.  In 
September 1945, he was admitted to an Army field hospital for 
a headache and a fever.  It was reported that he had 
bronchial pneumonia several months earlier.  He was 
transferred to a general hospital in October 1945.  Tests 
were non-diagnostic, and the final diagnosis was febricula, 
cause undetermined.  [Febricula means a slight or temporary 
fever of indefinite origin.]  He was discharged from the 
hospital later in October 1945.  The June 1946 service 
separation examination noted that the veteran gave a history 
of treatment for pneumonia in October 1945; current findings 
included normal lungs and a negative chest X-ray.  There were 
no musculoskeletal defects, and the psychiatric system was 
normal.

In August 1947, the RO denied service connection for 
nervousness.  The veteran was notified and did not appeal 
that decision.  Evidence received thereafter is summarized 
below.

In a June 1947 application for VA medical treatment, a 
private doctor reported that the veteran gave a history of 
nervousness in service and of being nervous since his 
discharge from service.  Examination of the lungs was normal.  
The diagnosis was neurasthenia, possibly overactive thyroid.  
Hospitalization for further evaluation by the VA was 
recommended; a VA admission for evaluation was approved, but 
the veteran did not report for the admission.

In a March 1971 statement, the veteran said he had a lung 
condition from service.

In January 1978, letters dated in 1977 were received from a 
long-time acquaintance of the veteran and from the veteran's 
mother.  The letters related that the veteran had a back 
injury and pneumonia in service, and that since service he 
had episodes of pneumonia, was nervous, and had back trouble 

Also received in January 1978 was a statement from a Philip 
Rubin, M.D., who recalled seeing the veteran in his office in 
1966, but the condition for which the veteran was seen was 
not specified.  

On a February 1978 VA psychiatric examination, the veteran 
reported he had been nervous since service.  The examiner 
reported the veteran was trying to relate all his problems to 
his military service.  Following examination, the diagnosis 
was inadequate personality disorder.

On a February 1978 medical examination, the veteran reported 
a history of bronchial pneumonia after an attack of typhus 
fever in service.  He reported that he had had repeated 
attacks of pneumonia after service.  Auscultation disclosed 
no lung abnormalities.  The veteran also reported that he had 
been kicked in the back by an Army mule during service, and 
that the only treatment at that time was taping the back.  
Following current physical and X-ray examination, the 
diagnoses included back injury with osteophyte formation and 
recurrent pneumonia by history.

In March 1978, the RO denied service connection for residuals 
of pneumonia, a back disability, and a nervous condition.  

In a February 1978 statement, a fellow soldier recalled that 
the veteran was treated for typhus fever and pneumonia when 
they served in Burma in World War II. 

In a March 1978 statement, Dr. Rubin indicated that the 
condition for which he saw the veteran in 1966 was 
bronchitis. 

In May 1978, the veteran's representative filed a notice of 
disagreement with the March 1978 RO decision which denied 
service connection for residuals of pneumonia, a back 
disability, and a psychiatric disorder.  The RO failed to 
issue a statement of the case at that time.

In May 1978, the RO again denied service connection for 
residuals of pneumonia.

On a May 1982 VA examination for pension purposes, the 
veteran reported being kicked by a mule in service and said 
he had been nervous since service.  On examination of the 
respiratory system, it was reported that he smoked 1 to 2 
packs of cigarettes a day.  The diagnoses on the medical 
potion of the VA examination were osteoarthritis of the knees 
and lumbosacral spine, and emphysema.  

On a May 1982 VA psychiatric examination, the diagnosis was 
anxiety neurosis with somatization trends.

In September 1994, the veteran applied to reopen his claims 
for service connection for residuals of pneumonia, a back 
disability, and a psychiatric disorder.  With this 
application he submitted copies of previously considered 
service medical records and a report of an August 1989 
admission to St. Francis Hospital for acute bronchitis and 
severe chronic obstructive pulmonary disease. 

The veteran testified at a hearing at the RO in June 1995.  
He related that he was hospitalized for bronchitis at 
Christmas time during the first year after he was discharged 
from service, and he has treated himself with antibiotics 
ever since.  He said he had pneumonia 13 or 14 times since 
service, and this aggravated his nervous condition.  He said 
he had had back pain since he had been kicked in the back by 
a horse when he was stationed in Kansas during service.  The 
veteran testified that he had been admitted to Charleston 
Area Medical Center on his last birthday for depression and 
had been treated at Thomas Memorial Hospital for depression.

In July 1995, copies of treatment records from Charleston 
Area Medical Center and Thomas Memorial Hospital were 
received.  The records are dated in April and May 1995 and 
contain no findings relative to the disorders in issue.  
Treatment at Charleston Area Medical Center on the veteran's 
birthday was for joint aches possibly due to spider bites; no 
mention was made of depression or other psychiatric 
pathology.

In March 1996, the veteran submitted copies of 2 pages from a 
Time Life book series concerning World War II service in 
Burma, previously considered service medical records, and 
morning reports indicating that he was admitted to service 
hospitals in October 1945.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A.  New and material evidence to reopen a claim for service 
connection for a psychiatric disorder (other than PTSD). 

Service connection for a psychiatric disorder was denied by 
the RO in August 1947.  The evidence at that time showed only 
a single isolated episode of treatment for nervousness during 
service in 1944, and the psychiatric system was normal at the 
1946 service separation examination.  The veteran did not 
appeal the 1947 RO decision.

An unappealed RO decision is final, with the exception that a 
claim may later be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105.  The question 
now presented is whether new and material evidence has been 
presented, since the 1947 RO decision, which would permit the 
reopening of the claim.  Manio v. Derwinski, 1 Vet.App. 140 
(1991); Evans v. Brown, 9 Vet.App. 273 (1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3d 1356 (Fed.Cir. 1998).

The evidence submitted after the 1947 RO decision includes a 
1947 application for VA medical treatment, with a private 
doctor's statement that the veteran gave a history of being 
nervous since his discharge from service.  The diagnosis was 
neurasthenia, possibly overactive thyroid.  This evidence 
from a year after service is new but not material.  The mere 
recitation in the medical record of the veteran's lay history 
of nervousness since service does not constitute competent 
medical evidence of causality, and is not material evidence 
to reopen the claim.  LeShore v. Brown, 8 Vet.App. 406 
(1996); Reonal v. Brown, 5 Vet.App. 458 (1993).  Other 
evidence received since the 1947 RO decision includes a 1978 
VA psychiatric examination which diagnosed an inadequate 
personality disorder.  A personality disorder is not a 
disability for VA compensation purposes and is not service 
connectable.  38 C.F.R. § 3.303(c).  The only other medical 
evidence of psychiatric pathology is a 1982 VA psychiatric 
examination which noted an anxiety neurosis with somatization 
trends.  This evidence is new, but it is not material since 
it does not link the condition with service which ended many 
years earlier.  Cox v. Brown, 5 Vet.App. 95 (1993).  

The 1977 statements from the veteran's mother and a long-time 
acquaintance are new evidence.  However, these statements are 
not material evidence to reopen the claim for service 
connection since, as laymen, these individuals have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Similarly, the veteran's written statements and 1995 hearing 
testimony, asserting that he has a psychiatric disorder and 
it is due to service, is not material evidence to reopen the 
claim.  Id.

In summary, the Board finds that the evidence received since 
the 1947 RO decision is not new and material.  Therefore, the 
claim for service connection for a psychiatric disorder 
(other than PTSD) is not reopened, and the 1947 RO decision 
remains final.

B.  Service connection for residuals of pneumonia,
 a back disability, and PTSD.

The threshold question of is whether the veteran has met his 
initial burden of submitting evidence to show that his claims 
for service connection for residuals of pneumonia, a back 
disability, and PTSD are well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and it must be denied.  Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  A well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

1. Residuals of pneumonia

The veteran's service medical records note a chest cold with 
questionable pneumonitis in July 1944, an upper respiratory 
infection in October 1944, and a fever of unknown origin in 
September-October 1945 (at which time he gave a history of 
pneumonia several months earlier).  At the June 1946 service 
separation examination, the veteran gave a history of having 
had pneumonia in October 1945, although there was no evidence 
of current pneumonia or residuals of prior pneumonia; the 
lungs were normal on clinical evaluation and a chest X-ray 
was normal.  One requirement for a well-grounded claim of 
service connection is medical evidence of a current diagnosis 
of the claimed condition. Caluza, supra.  The veteran states 
he has had numerous episodes of pneumonia since service, but 
residuals of pneumonia have never been diagnosed.  He, as a 
layman, is not competent to make a medical diagnosis, and his 
statements do not serve to make his claim well grounded.  
Espiritu, supra.

The Board notes that the veteran has submitted evidence of 
bronchitis in 1966, emphysema in 1982, and acute bronchitis 
and chronic obstructive pulmonary disease in 1989.  The 
medical evidence does not identify these lung conditions as 
residuals of pneumonia, nor does the medical evidence 
otherwise link the lung conditions to any incident of service 
including reported pneumonia.  Absent such competent medical 
evidence of causality, the service connection claim must be 
denied as not well grounded.  Caluza, supra.



2.  A back disability

The veteran essentially claims that his current back problems 
started as the result of being kicked by a mule when he was 
stationed in Kansas during part of his service.  The service 
medical records show no indication of such injury or any 
treatment for a back condition, and the 1946 service 
separation examination was negative for a back disorder.  A 
back disorder was first medically noted in 1978, when X-rays 
showed osteophyte formation (arthritis).  Although it was 
reported that the veteran had residuals of a back injury, 
such is a mere transcription of the veteran's lay history and 
not competent medical evidence of causality for a well-
grounded claim.  LeShore, supra.  The veteran's unsupported 
allegation that his back disorder is the result of an injury 
in service does not constitute evidence of the incurrence of 
the back disorder in service, and there is no competent 
medical evidence of linkage of the current back condition 
with service.  The claim for service connection thus must be 
denied as not well grounded.  Caluza, supra; Tirpak, supra.

3.  PTSD

The file contains no medical evidence of a diagnosis of PTSD, 
much less a clear diagnosis required for a grant of service 
connection.  38 C.F.R. § 3.304(f).  In the absence of a 
current diagnosis of PTSD, the claim for service connection 
must be denied as not well grounded.  Caluza, supra












ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder (other than PTSD) is denied.

Service connection for residuals of pneumonia, a back 
disability, and PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.



- 3 -


